Judgment, Supreme Court, Bronx County, unanimously modified, on the law, to amend the last .decretal paragraph thereof so that it shall read: “Adjudged and decreed that such plan of apportionment, Title ZB, shall remain in full force and effect until a Councilmanie election shall be held in 1975 and that a valid reapportionment plan in accordance with the appropriate statute be developed in sufficient time for such election to be held thereunder.” The order under review is patently an expedient and it is desirable that the continuance of a council elected under a law held to be invalid shall be for as brief a period as possible, considering all the practicalities involved. As so modified, the judgment is otherwise affirmed, without costs and without disbursements. Application for leave to appeal to the Court of Appeals is granted. Concur— Stevens, P. J., Markewich', Lane, Tilzer and Capozzoli, JJ. [73 Miso 2d 836.]